           Case 2:19-cv-00009-MLC Document 1 Filed 01/15/19 Page 1 of 29



Bruce S. Asay W. S. B.# 5- 1739
                                                                         U.S. D1SJs|t
                                                                         Q- T
                                                                         liJTKiCi
                                                                                       CDp^
                                                                                  Ur Y,YQriir.J
Gregory B. Asay W.S.B. #5-7032
Associated Legal Group, LLC                                                                      12
1812PebricanAve.
Cheyenne, WY 82001                                                                  T          ClPni'
(307)632-2888                                                           S i cL      y/-\ >-r
(307)632-2828(fax)                                                                      ^
Allorneysfor Plaintijf, Amil Hale

                             IN THE UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF WYOMING

AMIL HALE,
Plaintiff,
                                                        Docket No._
         vs..



SCHLUMBERGER TECHNOLOGY
CORPORATION,a foreign corporation
authorized to do business in Wyoming,

Defendant.


                                        VERIFIED COMPLAINT

         The Plaintiff, Amil Hale (Plaintiff or Hale), by and through his undersigned counsel,for

his Complaint, against Defendant, Schlumberger Technology Corporation(Defendant or

Schlumberger), states and alleges as follows:

                                          INTRODUCTION


          1.       This is an action brought by the Plaintiff against Schlumberger, the Defendant, for

violations of the Americans with Disabilities Act of 1990(as amended) and certain state law

claims. The Plaintiff brings this action for actual and compensatory damages as well as

attorney's fees. The Plaintiff brings this Complaint for discrimination and retaliation based on his

unlawful demotion and de facto termination from employment in 2016 where Mr. Hale

previously worked for the Defendant as an Equipment Operator HI.
         Case 2:19-cv-00009-MLC Document 1 Filed 01/15/19 Page 2 of 29



                                                 PARTIES



       2. Mr. Hale is a resident ofPetersboro, Utah. At all times relevant to this action, Plaintiff

was employed by Defendant Schlumberger at the company's Cheyenne facility. The Plaintiff is

an individual with a disability in that he suffers from debilitating "tics" which act similar to

Tourette's syndrome which affects certain major life activities. He is a member of a protected

group as he is disabled

       3. Schlumberger Technology Corporation is a subsidiary of Schlumberger Limited which

was originally founded in France and currently incorporated in Netherlands Antilles, with U.S.

headquarters in Texas. Defendant has become the world's largest oil field servicer, now

employing approximately one hundred thousand employees in eighty-five countries.

Schlumberger is authorized to do business in Wyoming and operates facilities in Cheyenne,

Laramie County, Wyoming.

                                         JURISDICTION


       4. This Court has jurisdiction over this matter as the causes of action arose under the laws

ofthe United States of America and the state of Wyoming. As the acts complained of herein

were and are now being committed within the state of Wyoming,this Court has jurisdiction over

any contract, statutory or common law claim.

       5. At the filing ofthis lawsuit, the Plaintiff has accomplished all conditions precedent to

bringing this litigation which includes the filing ofa claim with the Wyoming Department of

Workforce Services and the Equal Employment Opportunity Commission("EEOC"). As a

condition precedent to bringing this action, the Plaintiff has received a determination in his favor

attached hereto as Exhibit 1 and a right to sue letter attached hereto as Exhibit 2, which requires

the filing of a lawsuit within 90 days of October 29,2018.
             Case 2:19-cv-00009-MLC Document 1 Filed 01/15/19 Page 3 of 29




                               GENERAL FACTUAL ALLEGATIONS

        6.       The Plaintiff began working for Defendant on December 11, 2011 and received a

    promotion and raise every year until approximately February of2014. Plaintiff very much

    enjoyed the work as he found it rewarding and stimulating. He believed the company was

    treating him well and had substantial opportunities for advancement. He believed that this

    would be where he would be working until he retired.

        7.       The Plaintiff is disabled and suffers from a form of neuropsychiatric hyper-startle

    syndrome^ The disability is similar to Tourette's syndrome in that the Plaintiff has tics

    which can be involuntarily triggered. The disability affects major life activities ofthe

    Plaintiff and he was regarded as disabled by the Defendant employer.

        8.       The Plaintiffs "tics" can be triggered by certain loud tones ofspeech as well as

    certain words, and if he is not triggered remains asymptomatic. Iftriggered, the Plaintiff has

    a variety oftics, the most severe causing him to self-mutilate on command.

        9.       Although the Plaintiff experienced name calling and harassment from the very

    beginning of his employment,for several years he tolerated the abuse as essentially "razing

    the new guy" as he enjoyed the work and continued to get good evaluations and frequent

    raises and promotions.

         10.     Employment conditions began to change in the beginning of2014. Plaintiffs new

    direct supervisor, Jerred Lohman discovered the Plaintiff was disabled and the Plaintiffs

    employment took a turn. By the summer of2014 the Plaintiff was constantly the subject of



^ A note from examining neurologist, Michael H. Williams, M.D. describing the disability is attached hereto as
Exhibit 3.
       Case 2:19-cv-00009-MLC Document 1 Filed 01/15/19 Page 4 of 29




jokes and harassment which now appeared sanctioned if not instigated by the Plaintiffs

supervisor. Plaintiffs co-workers repeatedly took action to trigger his "tics" and laughed at

him.

    11.     For a year the Plaintifffrequently and repeatedly pleaded with his co-employees

and his supervisor to stop the harassment with no relief. Finally, on July 25,2015 the

Plaintiff went above his supervisor's head and complained to manager. Brad Okland; the

supervisor of Jerred Lohman.

    12.     Brad Okland had witnessed the mistreatment previously, but had failed to take

any action. When Plaintiff made a formal complaint, Okland assured the Plaintiffthat the

harassment would stop. Okland sent out a single email to employees of Defendant admitting

that Plaintiff was the subject of mistreatment and calling for the immediate end to the

discrimination/harassment.


    13.     The single email from Okland was ineffective and Plaintiff reached out to Okland

and another supervisory employee,Paul Culek to inform them that the harassment continued

and requesting relief. At least one other co-employee, Jeff Fitch also requested the

supervisors do something to stop the harassment. There is no record of either supervisor

taking any additional steps to stop the disability based mistreatment which continued.

    14.     Plaintiff, after seeing no further action was being taken by the first three

supervisors that were formally informed ofthe harassment, escalated his issue to the

Defendant Company's HR department, speaking with a Matthew Campana. Campana

assured Plaintiff that the company was going to investigate his complaint, but no findings or

action was ever presented to Plaintiff or any other record that an investigation actually

resulted.
     Case 2:19-cv-00009-MLC Document 1 Filed 01/15/19 Page 5 of 29



    15.    Plaintiffs formal complaint to HR was not helpful and resulted in the Plaintiff

being removed from his former crew and required to work in isolation doing menial tasks.

The Defendant has admitted Plaintiff was removed "because he was having issues with his

supervisor and crew." Plaintiff was demoted because he reported that he was being harassed

and mistreated.

    16.    After a few days in isolation, the Plaintiff was transferred to a new crew under the

supervision of T.J. Overgaard. When Plaintiff arrived for work the new crew was already

fully informed of his disability, the previous mistreatment and most relevant, the multiple

complaints he had filed.

    17.    Although at this point, in late summer of2015,the Plaintiff had been with the

Defendant Company for four years, he was treated like the low man on the totem pole and

forced to do grunt work normally reserved for new employees. Mr. Overgaard would require

Plaintiffto wait in the shop when Plaintiffs old crew would begin work in an effort to

intimidate and further humiliate the Plaintiff.

    18.    Additionally, the new crew escalated the mistreatment and,for the first time,

started making accusations of poorjob performance and continued to isolate the Plaintiff in

an effort to ostracize and alienate. The new crew also began to make fun ofthose that

associated with the Plaintiff, further alienating the Plaintifffrom his peers and making his

work more difficult.


    19.    The Plaintiffs work vehicle was taken from him without notice, cause or

explanation and he was forced to work alone and do tasks that would typically require

multiple people. One task eventually leading to physical injury because he was unassisted.
         Case 2:19-cv-00009-MLC Document 1 Filed 01/15/19 Page 6 of 29



       20.     Plaintiff persevered in an effort to keep stable employment and provide for his

   family, but the HR complaint had had a negative effect on his work environment and he was

   not provided with any information on the investigation allegedly taking place on his behalf.

   The inaction and mistreatment by his supervisors and uncertainty of his position combined

    with harsh and retaliatory treatment of his coworkers caused the Plaintiff substantial stress

    which eventually developed into panic attacks, insomnia, depression and other physical

    manifestations.


       21.      After more than a year with no action and no improvement in his job conditions.

   Plaintiff again escalated his complaint, this time to a Vincent Luley, Schlumberger, West

   Basin HR Manager by email. Oddly, Mr. Luley was not aware of any investigation into the

    mistreatment ofthe Plaintiff but stated he would conduct his own and for the first time in a

   long time the Plaintiff was hopeful the harassment would stop and he could get back to

    working unabated.

       22.      Unfortunately, by November of2015, Mr. Luley quit responding to Plaintiffs

   emails and there was no change in the work environment. At present, Mr. Hale is aware of

    no findings in any alleged investigation undertaken by the Defendant and no disciplinary

    action being taken. No such findings were disclosed or discovered during the EEOC and

    WEEP investigation.

                 CLAIM I-Violation of the Americans with Disabilities Act("ADA")


        23.     Plaintiff incorporates and re-alleges each and every preceding allegation as if

fully set forth herein.

        24.     The ADA makes it imlawful for any employer to discharge or discriminate against

an individual who is disabled. At the time of Defendant's discriminatory termination ofthe
         Case 2:19-cv-00009-MLC Document 1 Filed 01/15/19 Page 7 of 29



Plaintiff, Hale;(1)Plaintiff was disabled under the definition ofthe ADA;(2)he was qualified

for the position that he held;(3)his employment was adversely affected or terminated; and (4)

the defendant subsequently demonstrated a continuing need for services and replaced him with a

non-disabled person.

        25.     Plaintiff was subject to discriminatory treatment, denied promotion and

eventually terminated in violation ofthe Americans with Disabilities Act. The Defendant has

acknowledged the harassment but downplays its severity referring to the mistreatment as

"teasing." Defendant's stated reasons for terminating the Plaintiffs employment are pretextual

as the Defendant discriminated against the Plaintiff because of his disability and failed to

reasonably accommodate his disability by providing him with appropriate employment

consistent with the provisions ofthe ADA. In fact the Defendant did not work with Plaintiff to

reach any appropriate accommodation.

        26.     As a direct and proximate cause ofthe Defendant's unlawful, willful and

discriminatory action. Plaintiff has suffered damages,including: lost wages, both past and future,

as well as the benefits associated with his employment and will continue to lose such benefits in

the future. He has also suffered physical and emotional pain and incurred attorney's fees and

costs to which he is entitled.


                             CLAIMS 11 and III- Civil Assault and Battery

        27.     Plaintiff incorporates and re-alleges each and every proceeding allegation as if

fully set forth herein.

        28.     Wyoming has long recognized the torts of civil assault and battery as a

compensable injury in the state. See Condict v. Hewitt, 369 P.2d 278,(1962); Jung-Leonczynska

V. Steup,782 P.2d 578,(1989).
         Case 2:19-cv-00009-MLC Document 1 Filed 01/15/19 Page 8 of 29



       29.     In the present case, the Defendant, acting through agents and supervisors, multiple

times over a course of several years, took advantage ofPlaintiffs disability by using trigger

words and actions knowing the same would cause Plaintiff physical injury.

        30.    In some instances, the abuse ofPlaintiffs disability did not result in physical

injury and only in imminent apprehension, and in some instances the abuse resulted in

substantial physical injury.

        31.     Defendant knew that saying certain phrases or making certain noises would

trigger the Plaintiff into self-harm, at a minimal causing the Plaintiff to uncontrollably freeze

motor functions. At the worst, the Defendant used Plaintiffs triggers knowing the same would

cause the Plaintiff to strike his own testicles repeatedly until he would pass out from the pain.

        32.     Defendant without justification or provocation, and usually for a laugh or base

entertainment, committed an assault and battery upon the Plaintiff. In each case the assault and

battery was committed in a wanton, reckless and oppressive manner entitling the Plaintiff to

exemplary and punitive damages.

                                         CLAIM IV - Negligence

        33.     Plaintiff incorporates and re-alleges each and every proceeding allegation as if

fully set forth herein.

        34.     Defendant had a duty to the Plaintiff to act as a reasonable employer and

reasonable person during Plaintiffs employment and provide a safe and respectful working

environment.


        35.     Defendant, acting through its agents and supervisors, in addition to the

harassment identified above, required Plaintiff as part of his employment to do tasks which were
         Case 2:19-cv-00009-MLC Document 1 Filed 01/15/19 Page 9 of 29



typically performed by two to three employees as they were particularly dangerous and required

more strength than one employee could exert.

        36.     Defendant knew,or should have knovm that requiring Plaintiff to perform these

tasks alone would result in physical injury to the Plaintiff.

        37.     Plaintiff, while performing one such task suffered a substantial and likely lifelong

injury. After the injury, the Defendant employees were unsympathetic and attempted to shift

blame onto Plaintiff. Defendant sent the Plaintiff home and began the process ofterminating his

employment.

        38.     Plaintiff is entitled to recover for the medical expenses,including treatment for

diagnosed post-traumatic stress disorder, persistent nightmares, inability to sleep and mental

anguish which he has incurred as a result of Defendant's actions and to compensation for

reasonably foreseeable pain and suffering caused thereby.

                            CLAIM V - Retaliation in contradiction to the ADA

        40.     Plaintiffincorporates and re-alleges each and every proceeding allegation as if

fully set forth herein.

        41.     Plaintiff was hired as an equipment operator. He quickly worked his way up to

equipment operator III and was considered by the Defendant to be a supervisor in training.

        42.     However, when Plaintiff made a complaint of harassment to his supervisor in July

of 2015 he was threatened by his supervisor and other employees and the discrimination and

harassment continued unabated. His supervisor made some pretextual excuses for not promoting

the Plaintiff or allowing him to attend supervisor training, however these stated reasons were

determined to be false by the EEOC and WEEP investigations performed as a condition

precedent to this action.
        Case 2:19-cv-00009-MLC Document 1 Filed 01/15/19 Page 10 of 29




       43.      When Plaintiff escalated his complaint to Defendant's HR department in August

of2015, he was demoted from being a supervisor in training and transferred first to work alone

doing menial tasks and then to a new crew where he was treated like a new employee and given

only grunt work and more menial tasks.

       44.      Further,two co-employees that were similarly situated with the Plaintiff, also

supervisors in training, were allowed to enroll in supervisor training school and eventually

promoted to supervisors with an increase in pay, benefits and bonuses.

       45.      Plaintiff was denied promotions, raises and bonuses he should have received as a

supervisor in training, demoted, and threatened because he complained to his supervisor and then

HR that he was being discriminated against.

       46.      Plaintiffs supervisor, after discovering Plaintiffs disability, stated that he

removed him from the fast track to being a supervisor because he believed Plaintiffs disability

would be a distraction in the field that prevented Plaintifffrom being qualified for that position.

       47.      Plaintiff is entitled to the compensation equal to the salary he would have

received had he been promoted to supervisor from 2015 until his planned retirement at age

seventy, including estimated bonuses and other benefits as will be shown at trial.

                  CLAIM VI- Breach of Contract, both Express and Implied

        48.     Plaintiff incorporates and re-alleges each and every proceeding allegation as if

fully set forth herein.

        49.     At the time the Plaintiff was employed by Defendant,the parties entered into an

employment contract of indefinite duration under which the Plaintiff agreed to work for the

Defendant in return for appropriate compensation.




                                                  10
          Case 2:19-cv-00009-MLC Document 1 Filed 01/15/19 Page 11 of 29



       50.     At the time the parties entered into the contract, the Defendant distributed copies

ofits personnel policy manual to its employees,including the Plaintiff, which provided that the

Defendant would discipline employees and discharge them for good cause in accordance with

the discharge procedure set forth in the policy manual. Moreover,the policy manual confirmed

that the Defendant would abide by federal and state law and particularly those laws relating to

the ADA.


       51.     Plaintiff was aware ofthe Defendant's policies as set forth in the policy manual as

well as verbally represented to him. He continued to work for the Defendant in reliance on the

Defendant's representations concerning appropriate and fair treatment in regard to payment,

promotions and employment longevity.

       52.     Notwithstanding the verbal and express written provisions as promised to the

Plaintiff, the Defendant breached the provisions ofthe employment agreement in failing to abide

by federal and state law in that it failed to properly care for the Plaintiff. Notwithstanding his

disability, it failed to accommodate his disability or perceived disability, and then engaged in

acts of retaliation and ultimately termination-all of which constitute a breach ofthe employment

contract.


       53.      As a result ofthe Defendant's wrongful treatment and his discharge, the Plaintiff

has suffered damages including lost earnings,future earnings and incurred expenses due to the

breach.

                CLAIM Vll-Intentional Infliction of Emotional Distress

        54.     Plaintiff incorporates and re-alleges each and every proceeding allegation as if

fully set forth herein.




                                                 11
         Case 2:19-cv-00009-MLC Document 1 Filed 01/15/19 Page 12 of 29




        55.     Defendant through its agents and employees negligently inflicted emotional

distress on Plaintiff by knowingly labeling him as disabled and constantly harassing him and

making fun of him. Defendant took advantage of his disability and used Plaintiffs weakness for

its own amusement even knowing that physical pain would result. Defendant used trigger words

to take control of Plaintiffs body and left him powerless and vulnerable. Additionally, the

Defendants would use the Plaintiffs disability to embarrass him in front of women coworkers

and in front of supervisors and higher-ups. Defendant employees also physically tied the

Plaintiff up for their own amusement.

        56.     Defendant's agents and employees also used Plaintiffs disability to embarrass him

in front of visiting officials and bosses in a further effort to humiliate and dehumanize Plaintiff.

        57.     Plaintiff has been in counselling since his separation with the Defendant and

currently suffers from severe depression and suicidal thoughts. Intervention has been necessary

to prevent self-harm on multiple occasions.

        58.     Defendant acted in an intentional, malicious and oppressive manner and Plaintiff

is entitled to reasonable compensation for the mental anguish and pain intentionally caused by

Defendant.


                          CLAIM VIII-Enhanced Compensatory Damages

        59.     Plaintiff incorporates and re-alleges each and every proceeding allegation as if

fully set forth herein.

        60.     In addition to the conduct outlined above the Defendant by its agents and

employees embarked on a course of conduct to discredit the Plaintiff and to cause him to resign

and/or be terminated. The course ofconduct included making fun ofthe Plaintiff, threatening

him, harassing him,demoting him,requiring him to perform menial tasks, denying the Plaintiff



                                                 12
        Case 2:19-cv-00009-MLC Document 1 Filed 01/15/19 Page 13 of 29




opportunity for promotion, slandering his reputation and embarrassing him in front of business

relations. The Defendant through its agents and employees acted in a wanton, intentional,

malicious or oppressive manner justifying an award of enhanced compensatory or punitive

damages.

       61.     As Defendant is the largest oilfield servicer in the world, an amount sufficient to

punish the Defendant and encourage reform will be alleged at trial. Plaintiff is not required to

prove such an amount with exactitude.

                                    PRAYER FOR RELIEF


       WHEREFORE,the Plaintiff prays for relief ofthe court as follows:

       1.      For Judgment against Defendant in favor ofPlaintiff sufficient to compensate him

for injuries caused by the unlawful actions ofthe Defendant as will be proved at trial;

       2.      For past wages,front pay, back pay, benefits, future losses, emotional pain,

suffering, inconvenience, mental suffering, loss of enjoyment of life, prejudgment interest, all

due to the Defendant's interference with Plaintiffs constitutional and civil rights as guaranteed

by the Constitution ofthe United States of America and state of Wyoming;

       3.      For punitive and exemplary damages relating to Defendants malicious, intentional

and wanton misconduct including assault and battery which was allowed with impunity

throughout Plaintiffs employment; and

       4.      For Plaintiffs costs and reasonable attorney's fees incurred herein pursuant to

federal and state law; and for such other reliefthis Court deems just and equitable in the

premises.




                                                13
Case 2:19-cv-00009-MLC Document 1 Filed 01/15/19 Page 14 of 29




DATED this l5 day of January, 2019.

                                               Bruce S^JjSSy W.S. B.# 5- 1739
                                               Gregory B. Asay W.S.B.#5-7032
                                               1812 Pebrican Ave.
                                               Cheyenne, WY 82001
                                               (307)632-2888
                                               (307)632-2828 (fax)
                                               Attorneys for Plaintiff




                               Demand for Jury

The Plaintiff demands a trial by jury of six peers on all issues so triable.




                                               Bruce           W. S. B.# 5 - 1739
                                               Greg^^. Asay W.S.B. #5-7032
                                               1812 Pebrican Ave.
                                               Cheyenne, WY 82001
                                               (307)632-2888
                                               (307)632-2828 (fax)
                                               Attorneys for Plaintiff




                                          14
      Case 2:19-cv-00009-MLC Document 1 Filed 01/15/19 Page 15 of 29




                                            Verification


I, Ainil Hale,am the Plaintiff in the above-entitled action. I have read the foregoing Complaint
and know the contents thereof. The same is true of my own knowledge, except as to those
matters which are therein alleged on information and belief, and as to those matters,I believe it
to be true.


I declare under penalty of perjury that the foregoing is true and correct and that this declaration
was executed in the city of IjQ Q Cl D            county of CQ Ch P             ,state of
   ivi.tnh      .


                                                        01'lo - 301^
Amil Hale                                              Dated



                                                                      NOTARY PUBLIC
                                                                     CYDNEY C SHIELDS
                                                                      COMM.#701953
STATE OF       iJiflh                                               COMMISSION EXPIRES
                                      )SS.                            AUGUST 24. 2022
COUNTY OF rqcn P                                                      STATE OF UTAH




        The foregoing instrument was acknowledged,subscribed, and sworn to before me this

   10 day of QnniJQr^ ,2019 by Amil Hale.
                                                  H
                                               Nollj•fry Public
                                                               [I

My Commission Expires: p\U<^USir
      Case 2:19-cv-00009-MLC Document 1 Filed 01/15/19 Page 16 of 29




                WYOMING DEPARTMENT OF WORKFORCE SERVICES
                        FAIR EMPLOYMENT PROGRAM



Amil Hale                                           )
c/o Greg Asay,Esq.                                  )
Associated Legal Group,LLC                          )
1807 Capitol Ave. Suite 203                         )
Cheyenne, WY 82001                                  )
                                                    )
                                                    )
                       COMPLAINANT,                 )
                                                    )               WFEP #159-2015
V.                                                  )               EEOC#32K-2016-00029
                                                    \
                                                    /

Schlumberger                                        )
HR Compliance Department                            )
3600 Briarpark Dr.                                  )
Houston,TX 77042                                    )
                                                    )
                      RESPONDENT.                   )



                                      DETERMINATION



I.     Introduction

        Under the authority vested in me by the Department of Workforce Services, the following
Determination is issued as to the merits ofthe subject charge jSled under the Americans with
Disabilities Act of 1990, as amended, and the Wyoming Fair Employment Practices Act of 1965,
as amended.


        All requirements for coverage have been met. Complainant alleges Respondent
discriminated against him on the basis ofhis disability. Respondent's regard for Complainant as
disabled and retaliated against him for complaining about disability in violation ofthe Americans
with Disabilities Act,and the Wyoming Fair Employment Practices Act. Specifically,
Complainant asserts Respondent subjected him to disability based harassment and denied him
training as well as a promotion due to his disability and Respondent's regard for him as disabled.
Complainant further asserts Respondent retaliated against him for complaining about die
disability based harassment by continuing to harass him, deny him bonuses and demoting him

       Respondent provided a position statement in which Respondent denied discriminating
against Complainant. Respondent asserts it took adequate and effective action to end any
harassing behavior Complainant may have experienced.


                                                                                            EXHIBIT

                                                                                             1
       Case 2:19-cv-00009-MLC Document 1 Filed 01/15/19 Page 17 of 29

WFEP #159-2015
EEOC #32K-20J6-00029
Page 2


II.      Findings

      Respondent owns and operates an oil company with 15 or more employees with facilities
located in Wyoming. Complainant began working for Respondent on December 11, 2011 and
eventually worked out of Respondent's Cheyenne, Wyoming location as an Equipment Operator
3(EOS).

   Complainant asserts he is a member ofthe protected groups,disabled and regarded as disabled.
Complainant further asserts his disability substantially limits him in a major life activity and
Respondent regarded him as disabled in a major life activity as Respondent denied him training
and a promotion due to his impairment

   Complainant explains he suffers from Tourette's syndrome,which can be triggered by "certain
loud tones ofspeech" as well as certain words. Complainant notes when he hears a certain tone of
speech he jumps, or when someone says "freeze" he involuntarily becomes immobile for a few
moments. Complainant further reports one ofhis tics, iftriggered, causes him to strike himselfin
the testicles.


   Respondent states at no time did Complainant provide Respondent with any medical
documentation regarding any impairment he may have suffered from; however. Respondent
acknowledge Complainant informed the business he has Tourette's syndrome.

    Complainant asserts he was subjected to disability based harassment. Complainant notes his
immediate supervisor and coworkers would call him names due to his disability. Complainant
further reports his supervisor and coworkers would deliberately engage in behaviors aimed at
triggering his disability or exacerbating it. Complainant explains in February 2014, his immediate
supervisor learned of his disability and some of the triggers for his tics. Complainant states
thereafter the supervisor and others on his crew would attempt to trigger Complainant.
Complainant relates when he tried to tell his supervisor and coworkers to stop, they would then
call him a"pussy," tell him he was "draggin'[his] dick in the dirt," and otherwise ignore his pleas.

    Complainant states between March 12 and March 16, 2015, his immediate supervisor and a
coworker began triggering his tic to strike himselfin the testicles to the extent he became ill. He
notes during that same period coworkers repeatedly made him "freeze." Complainant indicates his
coworkers continued to trigger his tics to strike himself and freeze throu^ April, and asserts
Respondent's Field Coordinator and manager witnessed others triggering his tics on the job and
did nothing to stop the behavior. Complainant states on July 24, 2015, a coworker triggered his
freeze response and used the opportunity to tie Complainant to a chair. Complainant notes during
the episode, another coworker called him "autistic," and his immediate supervisor not only
witnessed the entire affair, did nothing to stop it, and encouraged the other's behavior.

      Complainant asserts the harassment complained of affected a term, condition or privilege or
employment and was so pervasive as to alter die working conditions ofemployment and create an
        Case 2:19-cv-00009-MLC Document 1 Filed 01/15/19 Page 18 of 29

  WFEPm59-2015
 EEOC# 32K-2016-00029
 Page 3

 abusive work environment, noting the harassment caused him both public embarrassment as well
 as physical injury.

     Respondent notes on July 25, 2015, Complainant contacted his Field Coordinator about
 mistreatment he received from coworkers. Respondent asserts the Field Coordinator immediately
 sent an email to crew supervisors stipulating that the mistreatment of Complainant was to stop.

     In a video provided by Complainant, unknown persons can be heard discussing oil field
 operations. At one point in the video, an unidentified male voice can be heard saying "freeze"
 while shortly thereafter another male voice can be heard pleading "no" several times over.

    A witness reports Complainant encouraged others on his crew to trigger his conditions.
 According to the witness. Complainant would show others videos taken ofboth Complainant and
 Complainant's father triggering their respective conditions^

      A witness recalls Complainant's supervisor triggering Compliantto hit himselfin the crotch.

     Another witness reports observing coworkers trigger Complainant's condition, including one
 incident when Complainant was triggered to bark like a dog. The witness notes Complainant
 encouraged others to do it The witness does not recall Complainant ever asking his coworkers to
 stop the behavior.

     According to another witness. Complainant's coworkers triggered Complainant's Tourette's
 syndrome and, at least initially, Complainant did not seem to object and may even have liked the
 attention. The witness reports, however, that within a month or two of the witness observing the
 alleged harassment it was clear the behavior had gone too far and was out of hand. The witness
 indicates Complainant'sjob was negatively affected by the conduct ofhis coworkers.

     One witness notes that coworkers would trigger Complainant two to three times a day,
 including making him stutter and repeat himself. The witness notes two Field Specialists would
 also trigger Complainant. The witness states Complainant told the "witness that he did not like
 being triggered, but does not recall Complainant telling others to stop.

    Still another "witness reports observing Complainant tell others not to trigger him and denies
 Complainant ever encouraged coworkers to engage in the beha"vior.

     Complainant asserts he was otherwise qualified for and satisfactorily performing his job, but
 despite his qualifications and satisfactory performance. Respondent denied him training and a
 promotion. Complainant explains he was enrolled in a supervisor training program and should
 have been sent to a supervisor course held by Respondent; however. Complainant states his
 immediate supervisor disclosed to him in July 2015 that he would not allow Complainant to go to
 the training due to Complainant's disability. Complainant relates the inability to attend the course


'Information indicates Complainant's father suffers from a form ofTourette's similar to Complainant's and that the
 condition can be hereditary.
     Case 2:19-cv-00009-MLC Document 1 Filed 01/15/19 Page 19 of 29

WFEPm59'2015
EEOC# 32K-2016-00029
Page 4

prevented Vn'm from being promoted to a supervisor. Complainant asserts other similarly situated
employees outside his protected group were not denied training in similar circumstances.

    Respondent explains as an EOS,Complainant's next promotional step was to either to become
an EOS-Treater and then go to Respondent's training school to become a Field Specialist, or go
directly to the school and become a Field Specialist. Respondent note, however, that in order to
become a jSeld specialist, Respondent must first have a crew in need of supervision. Respondent
maiTitflins that at the time ofthe incidents at issue. Respondent's industry was in a downturn and,
as a result, was undergoing significant downsizing. Respondent state, "People are not being sent
to school and entire crews are being released, which is the reason for the lack of promotion
opportunities for [Complainant], not any alleged disability." Respondent indicates that the only
persons promoted in 2015 received their positions in the first quarter of 2015 and were only
promoted in the sense that they were supervising crews.

    Respondent denies Complainant was denied any bonuses and explain an E03-Treater does not
receive a bonus for supervising a crew and that the bonuses available to E03-Treaters are the same
as those available to E03s.


    Respondent acknowledges Complainant's immediate supervisor would have a say in
determiiiing if Complainant attended Field Specialist School.

   Evidence demonstrates Complainant was being trained to become a Field Specialist at the time
ofthe alleged harassment and retaliation.

    No witnesses recall hearing Complainant's supervisor stating he would not allow Complainant
to attend Field Specialist School due to his disability.

    Complainant asserts he engaged in protected opposition to ADA prohibited discrimination.
Complainant states on July 25, 2015, he complained to his supervisor's supervisor about the
disability based harassment and complained again to Respondent's human resources on August
26,2015,that the harassment continued following his first complaint.

    Complainant asserts contemporaneous with or subsequent to his protected activity he suffered
adverse employment action. Complainant explains that follo"wing his July 2015 complaint, his
supervisor and coworkers not only continued to harass him about his disability, but his supervisor
and coworkers began threatening him about making the complaint as well. Complainant further
reports he was denied bonuses he should have received as a supervisor in training. Complainant
indicates that following his second complaint in August 2015, he was transferred to work in the
yard washing trucks and was then later transferred to another crew where he was given grunt work
and demoted firom being a supervisor in training. Complainant asserts there exists a causal
connection between his protected activity and Respondent's decision to allow the harassment to
continue, deny him his bonuses, and demote him.

   Respondent admits Complainant complained of mistreatment by his coworkers on July, 25,
2015, and dealt with the matter as noted above. Respondent further acknowledges Complainant
      Case 2:19-cv-00009-MLC Document 1 Filed 01/15/19 Page 20 of 29

WFEPm59-2015
EEOC# S2K-2016-00029
Page 5

met with a local human resource representative(HRrep)on or about August26,2015,and reported
that the mistreatment by coworkers had not stopped. Respondent asserts the HR rep conducted an
investigation into the complaint and discovered some of Complainant's coworkers "may have
teased him on occasion," but that Complainant had told his coworkers that he has similarly teased
members ofhis own family that suffer from Tourette's.

    Respondent asserts that following the conclusion of its investigation, the business issued a
"Final Written Warning letter" to Complainant's immediate supervisor and a "Written Warning
letter"to a coworker for inappropriate conduct. Respondent further explain the decision was made
to move Complamant to a Afferent crew as he was "having issues with his supervisor and crew
members." Respondent note during that transition period Complainant was temporarily assigned
to work in the yard, which Respondent states allowed Complainant to continue earning overtime
while not assigned to a crew.

   Respondent denies Complainant was ever demoted as he never received a decrease in title or
pay. Rather, Respondent argues the move to the yard was a temporary measure that only lasted
from August 26 to August 30,2015.

    Respondent acknowledges on October 5, 2015, Complainant sent an email to Respondent's
West Basin Human Resource Manager complaining about his work conditions. Respondent
maintains the West Basin Human Resource Manager thoroughly investigated Complainant's
allegations.

   Evidence demonstrates Complainant's immediate supervisor at the time of the alleged
harassment and retaliation was a Field Specialist III and had the authority,in conjunction with the
approval of a location manager,to approve or postpone Claimant's training.

   A "Performance Appraisal and Development Plan" for Complainant for the appraisal period
between January 1, 2014 and December 31, 2014, and prepared March 18, 2015, notes that
Complainant had started training to become a Field Specialist. The evaluator goes on to state "I
expect[Complainant]to be able to run a crew stand-alone by the end of2015."

    Evidence demonstrates on November 9, 2015, Respondent drafted an "Employee Warning"
for one ofComplainant's coworkers. The Warning indicates that atthe beginning ofOctober 2015,
Respondent learned the employee was deliberately triggering a coworkers "tics." The warning
goes on to indicate Respondent considered the behavior a violation of Respondent's policies
regarding "fighting with or harassment(including sexual harassment) of another," and stipulated
further violations may result in additional disciplinary action,including termination. The coworker
signed the document on November 24, 2015; however, the signature line for the employee's
supervisor remains blank.

    Evidence further shows on November 9, 2015, Respondent drafted an "Employee Warning''
for Complainant's immediate supervisor. This warning also notes that at the beginning ofOctober
2015, Respondent became aware of the supervisor triggering "tics" of an employee under his
supervision. Specifically,the warning notes the supervisor triggered an employee to hit himselfin
      Case 2:19-cv-00009-MLC Document 1 Filed 01/15/19 Page 21 of 29

WFEP #159-2015
EEOC#32K-2016-00029
Page 6

the testicles. The warning further relates that when the supervisor became aware ofothers engaging
in the behavior, he failed to end it As with the coworker, the warning notes Complainant's
supervisor's actions constituted misconduct and violated Respondent's policies of"fighting with
or harassment(including sexual harassment) of another." The warning admonished the supervisor
that should he have further infractions, he may be subject to additional disciplinary action,
including termination. The supervisor signed the document on November 24, 2015. The warning
does not indicate it is was a "Final Warning."

    Evidence demonstrates two employees under the supervision of the same Field Coordinator
and manager as Complainant completed Respondent's training school to become Field Specialists
on November 20,2015. Respondent maintain the decision to allow these two employees to enter
the school was made by Complainant's Field Coordinator and manager.

    A witness notes "things died down" a bit after the Field Coordinator sent an email directing
the crew to stop triggering Complainant. Another witness reports Complainant's immediate
supervisor told &e crew to stop triggering Complainant in the spring of 2015 and avers that all
such behavior stopped at that time. Another witness, however, does not recall any efforts on the
part of Respondent's managers to stop the alleged harassment towards Complainant until
Complainant filed an "official" complaint. The witness could not recall when Complainant
officially complained about the harassment, but relates Complainant took his grievance "to the
top" past the "field officer." The witness notes that shortly after Complainant filed his official
complaint with Respondent, he was moved to another crew.

    A witness recalls an email being sent out regarding triggering Complainant. The witness notes,
however, that the behavior continued, although not as regularly as before the email. The witness
indicates two Field Specialists continued to trigger Complainant despite the email. The witness
went on to note that, followiag the email, several crew members, including Complainant's
immediate supervisor, began avoiding Complainant.

     A witness states Complainant approached a Field Specialist of another crew about the
possibility ofjoining the other Field Specialist's crew. The witness notes thatthe new crew already
had an individual in the Field Specialist training program and was slated to go to the Field
Specialist School ahead of Complainant in the second quarter of 2016. The witness indicates
Complainant was intended to go to the school after the person ahead ofhim;however.Complainant
left Respondent's employ before that could occur.

    A witness notes an employee other than Complainant also told the Field Coordinator that the
crew's triggering of Complainant was a problem that needed to stop. The witness indicates that
following complaint, both Complainant and the other employee received the "cold shoulder" from
the crew. The witness further reports seeing atext message from a coworker to Complainanttelling
Complainant to stop the complaints or the coworker was going to "kick his ass."

   The West Basin Human Resources Manager states that as far as he knew there was no
schooling to become a Field Specialist in 2015.
       Case 2:19-cv-00009-MLC Document 1 Filed 01/15/19 Page 22 of 29

WFEP #159-2015
EEOC#32K-2016-00029
Page 7

      No evidence was found demonstrating Complainant was subject to worsening duties upon
transfer to the new crew.

in.      Conclusion


         The Americans with Disabilities Act of 1990 (the ADA), 42 U.S.C. § 12101 et. seq.,
provides that no employer "shall discriminate against a qualified individual on the basis of
disability in regard to job application procedures, the hiring, advancement, or discharge of
employees, employee compensation,job training, and other terms, conditions, and privileges of
employment."42 U.S.C. § 12112(a).

       According to the ADA,a "disability" with respect to an individual means,"(A)a physical
or mental impairment that substantially limits one or more major life activities ofsuch individual;
(B)a record of such an impairment; or(C)being regarded as having such an impairment[.]" 42
U.S.C.§ 12102(1). Under the ADA,a qualified individual with a disability means,"An individual
with a disability who, with or without reasonable accommodation, can perform the essential
functions ofthe employment position that such individual holds or desires." 42 U.S.C. § 12111.

        The Wyoming Fair EmploymentPractices Act of1965(the Act), Wyoming Statutes §§ 27-
9-101 et. seq., provides that it is an unlawful employment practice for an employer "to refuse to
hire, to discharge, to promote or demote, or to discriminate in matters of compensation or the
terms, conditions or privileges of employment against, a qualified disabled person or any person
otherwise qualified, because of age, sex, race, creed, color, national origin, ancestry or
pregnancy[.]" Wyo. Stat. Ann.§ 27-9-105(a)(i).

       The Act defines a "qualified disabled person" as a "disabled person who is capable of
performing a particular job, or who would be capable of performing a particular job with
reasonable accommodation to his disability." Wyo. Stat. Ann.§ 27-9-105(d).

       Information indicates Complainant could establish he is disabled for the purposes of the
ADA and the Act. The readily identifiable nature of Complainant's disability renders any
contention Respondent were imaware of any disability Complainant may have had extremely
specious.

      Given the allegations. Complainant's case is best analyzed under the burden shifting
scheme the United States Supreme Court-adopted mMcDonnellDouglas Corp. v. Green^ 411 U.S.
792(1973). Under this process. Complainant bears the initial burden ofestablishing aprimafacie
case of unlawful discrimination or harassment in violation of the ADA and/or the Act. Should
Complainant successfully meet his prima facie burden, a legal presumption of unlawful
discrimination arises and the burden shifts to Respondent to articulate a legitimate, non-
discriminatory reason for the adverse employment action. Should Respondent cany that burden,
then Complainant has the opportunity to prove by a preponderance of the evidence that
Respondent's proffered legitimate reasons were not the true reasons, but were pretext for
discrimination. Tex. Dep't. ofCmty. Affairs v. Burdine,450 U.S.248,253(1981). A Complainant
can show pretext by revealing "weainesses, implausibilities, inconsistencies, incoherencies, or
contradictions in the employer's proffered legitimate reasons for its actions[such]that a reasonable
      Case 2:19-cv-00009-MLC Document 1 Filed 01/15/19 Page 23 of 29

WFEP #159'2015
EEOC# 32K-2016-00029
Page 8

factfinder could rationally find them unworthy of credence and hence infer that the employer did
not act for the asserted non-discriminatory reason." Garrett v. Hewlett-Packard Co., 305 F.3d
1210,1217(lOth Cir. 2002)(citations and quotations omitted).

         In this case, the initial burden of proof is upon the Complainant to make a primafacie
showing he was unlawfully discriminated against or harassed in violation ofthe ADA and/or the
Act. Specifically, to meet his prima facie burden of proving disability-based harassment,
Complainant must show:

         1.     He is a member ofthe protected group,"disabled";
         2.     That his disability substantially limits a major life activity;
         3.     That he was subjected to harassment based upon his disability;
         4.     That the harassment complained of affected a term condition or privilege of
                employment and was so pervasive as to alter the working conditions of
                employment.

McDonnell Douglas Corp. v. Green,411 U.S. 792,802(1973).

       hxMacKenzie v. City & County ofDenver,414 F.3d 1266, 1280(10th Cir. 2005),the court
held in order to determine if a working environment is unlawfully hostile, a finder of fact must
"examine all the circumstances,including:(1)the frequency ofthe discriminatory conduct;(2)the
severity ofthe conduct;(3)whether the conduct is physically threatening or humiliating, or a mere
offensive utterance; and(4)whether the conduct unreasonably interferes with the employee's work
performance." In this case, the incidents noted by witnesses clearly show Complainant was
subjected to disability-based ridicule so regular and pervasive that it manifested in actual physical
harm to the Complsiinant.

        An argument could be made that Complainant suffers firom an *'unwelcomeness" problem,
wherein he invited attention to himselfby discussing his triggers with others, and seemed to enjoy
being trigged for at least some period of time. The evidence however, does not support such
assertions, as witnesses make clear Complainant came to dislike being triggered and asked others
to stop the behavior. In Rahn v. Junction City Foundry, Inc., 152 F.Supp.2d 1249,1257(D.Kan.
2001),the defendant argued the plaintiff's socialization with one ofthe alleged bad actors, among
other behaviors, demonstrated the sexual harassment at issue was not unwelcome. The Court,
however found otherwise,stating,"Thatfact that plaintifflaughed at dirtyjokes does not establish
as a matter oflaw thatthe harassers' conduct... was welcome." The Rahn Courtfo\md the relevant
inquiry into the welcomeness of the alleged incidents centered on the plaintiffs complaints to
others about the conduct, which established the behavior as unwelcome, hi accordance with Rahn,
Complainant's repeated complaints sufficiently demonstrate he found his supervisor's and
coworkers' conduct unwelcome.

       In Burlington Industries, Inc. v. Ellerth,524 U.S.742,745(1998),the U.S. Supreme Court
established an affirmative defense for employers in cases of unlawful harassment. That defense
comprises"two necessary elements:(a)that the employer exercised reasonable care to prevent and
correct promptly any sexually harassing behavior, and(b)that the plaintiffemployee unreasonably
      Case 2:19-cv-00009-MLC Document 1 Filed 01/15/19 Page 24 of 29

WFEPni59-2015
EEOC# 32K-2016-00029
Page 9

failed to take advantage ofany preventive or corrective opportunities provided by the employer or
to avoid harm otherwise." The Court went on to explain:

         While proof that an employer had promulgated an antiharassment policy with
         complaint procedure is not necessary in every instance as a matter oflaw,the need
         for a stated policy suitable to the employment circumstances may appropriately be
         addressed in any case when litigating the first element ofthe defense. And while
         proofthat an employee failed to fulfill the corresponding obligation ofreasonable
         care to avoid harm is not limited to showing any unreasonable failure to use any
         complaint procedure provided by the employer, a demonstration ofsuch failure will
         normally suffice to satisfy the employer's burden under the second element ofthe
         defense.


Id.


       In the present matter. Respondent caimot avail itself to the Ellerth defense. Evidence
indicates Complainant and others made repeated complaints about the harassments.In Ellerth,the
Court noted "an employer can be liable, nonetheless, where its own negligence is a cause of the
harassment. An employer is negligent with respect to ... harassment if it knew or should have
known about the conduct and failed to stop it." Id. at 759.

        In KE.O.C. V. The Spud Seller, Inc., 899 F.Supp.2d 1081, 1090(D.Colo.2012),the court
noted a plaintiff can establish the employer's negligence if he or she presents "evidence sufficient
to establish that(1)the employer had actual knowledge or constructive notice ofthe harassment,
and (2) the employer's remeial and preventive responses to the harassment were inadequate."
According to the court, "Actual knowledge is established where the plaintiff has reported
harassment to a management-level employee. Constructive notice may be inferred when the
harassment is 'highly pervasive' and should, in the exercise of reasonable care, have been
discovered by management-level employees." Id. at 1090-91. The Court went on to note reports
from other employees can also be used in determining if the employer should or ought to have
known of the harassment. In the present matter, evidence demonstrates Respondent knew ofthe
harassment but Respondent's actions taken to address it proved inadequate.

       Under Ellerth, once an employer is made aware of unlawful conduct it must then take
adequate and effective action to end the behavior. The Tenth Circuit Court ofAppeals has held:

         In cases where effectiveness is not readily evidenced by a stoppage [of the
         harassment at issue], we consider the timeliness of the plaintiff's complaint,
         whether the employer imduly delayed, and whether the response was proportional
         to the seriousness and firequency of the harassment. Courts have explained that
         simply indicating to a perpetrator the existence of a policy against harassment is
         usually insufficient. By way ofexample,responses that have been held reasonable
         have often included prompt investigation of the allegations, proactive solicitation
         ofcomplaints, scheduling changes and transfers, oral or written warnings to refrain
       Case 2:19-cv-00009-MLC Document 1 Filed 01/15/19 Page 25 of 29

 WFEP m59-2015
EEOC^32K-2016-00029
Page 10

         from harassing conduct, reprimands, and warnings that future misconduct could
         result in progressive discipline, including suspension and termination.

Adler v. Wal-Mart Stores, Inc., 144 F.3d 664,676(10th Cir. 1998)(citations omitted).

       In the present matter. Complainant's first report to a manager failed to prompt any
investigation into the situation and only resulted in an email that evidence indicates was summarily
ignored by Complainant's coworkers and supervisor. Given that Complainant was faced with
physical repercussions due to the harassment, mid as an oil field worker essentially trapped with
his coworkers for significant periods oftime with no direct supervision from a manager, a simple
email advising others to stop the behavior does not seem reasonably sufficient to end the
harassment going forward. Complainant next complained about continued harassment in August
2015, but no disciplinary action ensued from that complaint either. Instead, Complainant suffered
the ignominy of being removed fi:om the crew to resolve matters. While transfers or schedule
changes can constitute adequate and effective action to end harassment, the victim of such
harassment should not endure any negative repercussions aimed at ending the harassment.
Moreover, actual disciplinary measures against the harassers did not take place until Complainant
filed a third complaint on October 5,2015,and then it was almosttwo months later before warning
letters were issued to any ofthe bad actors.^
        Next,in order to meet his primafacie burden for proving disability-based discrimination
for failure to train, Complainant must show:

         1.      Membership in the protected group,"disabled";
        2.       That he was satisfactorily performing hisjob;
        3.       That despite his satisfactory performance he was denied training;
        4.       That other similarly situated employees outside of his protected group were not
                 denied training in similar circumstances.

        The evidence demonstrates Complainant could establish a primafacie case for failure to
train. Respondent, in turn, have presented a sufficiently non-discriniinatory reason for failing to
send Complainant to Field Specialist school: namely, that there was insufficient need for such
training because there were no available Field Specialist positions to move Complainant into and
there were no employees attending such training after the first quarter of2015. Such a rationale is
sufficient to return the bmden to Complainant to demonstrate Respondent's reasons are a mere
pretext for discrimination.

       Evidence demonstrates that, contrary to Respondent's assertions and the Westem Basin
Human Resources Manger's recollections, two individuals under the same Field Coordinator and
manager as Complainant completed Field Specialist school in the fall of2015 and ostensibly went
on to supervise crews. Such information sufficiently undermines Respondent's rationale for


^ While evidence demonstrates a coworker and Complainant's supervisor eventually received written warnings,
evidence definitively establishes there were more m^viduals responsible for the harassment who never received any
formal reprimand for their conduct.
      Case 2:19-cv-00009-MLC Document 1 Filed 01/15/19 Page 26 of 29

WFEP #159-2015
EEOC#32K-2016-00029
Page II

denying Complainant and demonstrates pretext under the court's findings in Garrett, 305 F.Sd at
1217.


        In Laxton v. Gap Inc., 333 F.3d 572, 578 (5th Cir. 2003), the court held that, "Evidence
demonstrating that the employer's explanation is false or imworthy of credence, taken together
with the plaintiffs prima facie case,is likely to support an inference ofdiscrimination even without
further evidence of defendant's true motive." Based on that holding, Complainant's allegation he
was denied training due to his disability stands.

        In order to establish aprimafacie case for unlawful retaliation. Complainant must show:

        1.     He engaged in protected opposition to ADA-prohibited discrimination;
        2.     That contemporaneous with or subsequent to his protected activity, he suJBfered an
               adverse employment action; and,
        3.     That there exists a causal connection between his protected activity and
               Respondent's decision to take adverse employment action against him.

Love V. RE/MAXofAm., Inc.,738 F.2d 383,385 (10th Cir. 1984).

        In this case, the evidence demonstrates Complainant could establish a prima facie case for
unlawful retaliation. Evidence shows Complainant engaged in ADA-protected opposition to
unlawful discrimination and,following such activity,he was ostracized and subjected to additional
harassment,threats ofphysical harm,and a transfer that put him further behind to obtain the Field
Specialist training he sought. Generally the McDonnell Douglas burden shifting model is the
appropriate analytical toolfor adjudicating Complainant's allegations he was subjected to unlawful
retaliation. Unfortunately, however. Respondent failed to fiilly address Complainant's retaliation
allegations, but Respondent seems to tacitly deny Complainant was subjected to further harassment
following his August 26,2015 complaint and offers a sufficiently non-discriminatory rebuttal to
Complainant's assertion he was subject to a demotion (i.e. Complainant did not suffer any loss of
pay or title following his move to a new crew and was not denied any bonuses as no additional
bonuses were allotted to his position as an E03).

        The evidence, however, belies Respondent's position. Evidence indicates that following
Complainant's first complaint, he was ostracized and subjected to continued harassment and
threats of physical harm. Moreover, once Respondent moved him to a new crew. Respondent
continued to deny him training as he became the second person in line on the new crew to receive
Field Specialist training.

        The United States Supreme Court has held that any adverse action which might"dissuaded
a reasonable worker from making or supporting a charge ofdiscrimination" could constitute an act
of retaliation. Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68,(2006). Certainly, a
reasonable employee might be dissuaded from filing a charge of discrimination if said employee
knew doing so would result in a transfer that would only put his career aspirations further behind.
      Case 2:19-cv-00009-MLC Document 1 Filed 01/15/19 Page 27 of 29

WFEP m59-2015
EEOC#32Kr2016-00029
Page 12

        The Supreme Court has also held that retaliation claims need to demonstrate'^atthe desire
to retaliate was the but-for cause of the challenged employment action." Univ. ofTex. Sw. Med
Ctr. V. Nassar, 570 U.S. 338 (2013). In the present matter, it is clear that but for Complainant's
August 26,2015 complaint, he would not have been transferred to a new crew.

       Based on the above analysis, I have determined that the evidence obtained during the
investigation did establish a violation ofstate and federal statutes. I thereby issue a probable cause
finding in that, based upon a preponderance of the evidence, there is probable cause to believe
discrimination occurred. Specifically, the evidence supports the following conclusions:

       1.      Complaiuant is a member ofthe protected group,"disabled";
       2.      That he was subjected to disability-based harassment;
       3.      That the harassment complained of affected a term, condition or privilege of
               employment and was so pervasive as to alter the working conditions ofemployment
               and create an abusive work environment.

       And:


       1.      Complainant is a member ofa protected group;
       2.      That he was satisfactorily performing hisjob;
       3.      That despite his satisfactory performance he was denied training;
       4.      That other similarly situated employees outside of his protected group were not
               denied training in similar circumstances.

       And:


       1.      Complainant engaged in protected opposition to ADA discrimination;
       2.      That contemporaneous with or subsequent to his complaints he suffered an adverse
               employment action;
       3.      That there exists a causal connection to his complaints and Respondent's decision
               to take an adverse employment action.
                       Case 2:19-cv-00009-MLC Document 1 Filed 01/15/19 Page 28 of 29

EEOC Form 161-B (11/16)                     U.S. Equal Employment Opportunity Commission

                                           Notice of Right to Sue (Issued on Request)
To:         Ami! Hale                                                                   From:    Denver Field Office
            1724 N. 8150 W.                                                                      303 East 17th Avenue
            Mendon, UT 64325                                                                     Suite 410
                                                                                                 Denver, CO 80203




      □             On behalf of person(s) aggrieved whose identity is
                    CONFIDENTIAL (29 CFR §1601.7(a))

EEOC Charge No.                                            EEOC Representative                                           Telephone No.

                                                           Philip Gross,
 32K-2016-00029                                            Supervisory Investigator                                      (303) 866-1318
                                                                                     (See also the additional information enclosed with this form.)
Notice to the Person Aggrieved:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondlscrlmlnation
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VIi, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

                    More than 180 days have passed since the filing of this charge.
        □           Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                    be able to complete its administrative processing within 180 days from the filing of this charge.
                    The EEOC is terminating its processing of this charge.
        I      I    The EEOC will continue to process this charge.
Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge, in this regard, the paragraph marked below applies to
your case:
        I      I    The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed In federal or state court WITHIN
                    90 DAYS of your receipt of this Notice. Othenwise, your right to sue based on the above-numbered charge will be lost.

        □           The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                    you may file suit in federal or state court under the ADEA at this time.
Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 vears f3 vearsi before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                                 ehaif of the Commission


                                                                                                                         OCT 2 9 2018
  Enciosures(s)                                                                                                                (Date fi^alled)
                                                                           Amy Butknolder,
                                                                         Field Office Director

  cc:              Schlumberger; Stephen L. Scott, Esq.; Greg Asay, Esq.




                                                                                                                                   EXHIBIT


                                                                                                                                       X
               Case 2:19-cv-00009-MLC Document 1 Filed 01/15/19 Page 29 of 29


Budge Clinic Medical Specialists - Neurology                                                 Intermountain
1350 N 500 E                                                                                       Healthcare
Logan, UT 84341-2400
Patient Name: HALE, AMIL JOHN                                     Encounter:          1201381438
MRN:542101091                                                     Date of Service:    3/11/2016
DOB:8/5/1987      Age: 28yeara       Gender: Male                 Provider:           WILLIAMS,MD,MICHAEL H.

                                                         Letters

Document Type:                                               Patient Letter
Service Date/Time:                                           3/11/2016 02:00 MST
Result Status:                                               Transcribed
Document Subject:
Sign Information:

Date of Service: 03/11/2016
To VNftiom It May Concern.

I am a board certified neurologist who has recently evaluated Mr. Hale for an
unusual movement disorder. He suffers from a form of neuropsychiatric hyper-startle
syndrome. Another term that can be used is hyperekplexia. I recornmend any work
accommodations to help with this condition should be provided to him.



MHW/bh VID:U874054 TID: 10969521 D: 03/11/2016 16:43:39 T: 03/12/2016 22:53:32




Report ID: 6323490                                  Page 1 of 1               Print Date/Time: 3/18/2016 14:44 MDT




                                                                                                                EXHIBIT
